Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is filed on 12/28/2021. Claims 1-18 are pending in the application.

Reason for Allowance
	The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed. Upon searching a variety of databases, the Examiner respectively submits that claims 1-18 are allowed in light of the applicant’s arguments with respect to the prior art made of record.
The present application is directed to system for generating a group of media content items. The closest prior art Ling et al .(U.S. PGPub 2014/0280140) and Chandraghatgi et al. (U.S. PGPub 2016/0147749) alone, or, in combination, fails to anticipate or render obvious the recited features of “receiving, from the server, a plurality of clusters corresponding to the plurality of media content items, wherein each of the plurality of media content items is placed in one or more clusters of a plurality of clusters based on the at least one category and the at least one subcategory indicated in the metadata associated with each of the plurality of media content items; and causing indications of the plurality of media content items to be presented in a user interface on the user device, wherein each of the plurality of media content items are grouped as belonging to a cluster having the at least one category or a cluster having  are hereby allowed.

Conclusion
These features together with other limitations of the independent claims 1, 7 and 13 are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims 1, 7 and 13 are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153